Citation Nr: 0835841	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  01-09 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
disability benefits.  


REPRESENTATION

Appellant represented by:	Bayani B. Labayog


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The appellant alleges active duty service from June 1944 to 
January 1946.  

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a May 2001 decision letter issued by 
the VA Regional Office (RO) in Manila, the Republic of the 
Philippines.  

In a January 2002 decision, the Board denied the appellant's 
claim for entitlement to VA disability benefits because basic 
eligibility for VA benefits had not been established; i.e., 
the appellant's alleged active service could not be verified 
by the appropriate authorities.  The appellant appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (CAVC).  

In a June 2003 Order, the CAVC vacated the Board's January 
2002 decision and remanded the matter back to the Board.  The 
Secretary of VA appealed the CAVC's June 2003 decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  

In May 2004, the Federal Circuit vacated the CAVC's June 2003 
decision and remanded the matter back to the CAVC, in light 
of the Federal Circuit's decision in Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

In a July 2004 Order, the CAVC, in turn, revoked its June 
2003 Order and reissued another decision in its stead, which 
once again, vacated the January 2002 Board decision and 
remanded the matter back to the Board.  

The Secretary of VA appealed the CAVC's July 2004 decision to 
the Federal Circuit.  

In a March 2008 Order, the Federal Circuit summarily affirmed 
the CAVC's July 2004 decision and remanded the matter.  

The case has been returned to the Board for disposition.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The appellant claims entitlement to VA benefits based on 
alleged service as a member of the U.S. Armed Forces in the 
Far East (USAFFE) from 1944 to 1946.  

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service.  See 38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  As a 
predicate requirement for a grant of VA benefits, a claimant 
must establish that he or she is a claimant as defined in VA 
statute and regulation.  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.8, 3.9.  Such 
service, however, must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203.  

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. 
App. 80, 82 (1998) (observing that if there is reason to 
believe that information provided to service department was 
erroneous (e.g., misspelled name), VA may be required to 
resubmit request for information to service department.)  

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997).  The service 
department's findings are binding and conclusive upon VA.  VA 
does not have the authority to alter the findings of the 
service department.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Thus, if the United States service department does 
not verify the claimed service, the applicant's only recourse 
lies within the relevant service department, not with VA.  
Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  In short, 
under 38 C.F.R. § 3.203, a claimant is not eligible for VA 
benefits based upon Philippine service unless a United States 
service department documents or certifies their service.  Id. 
at 748.  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a Department of Defense (DD) Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate U.S. service department under the following 
conditions:  (1) the evidence is a document issued by the 
United States service department; (2) the document contains 
needed information as to length, time, and character of 
service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  

The appellant has provided no valid documentation verifying 
that he had qualifying military service.  The appellant 
reported active duty service from June 1944 to January 1946 
and described serving as a guerrilla during World War II.  An 
October 1994 letter from the Armed Forces of the Philippines 
indicates a past military assignment, although the 
appellant's name was not carried in the Approved Revised 
Reconstructed Guerrilla Roster of 1948.  The appellant 
submitted an affidavit from a Philippine national who 
reported serving with him in 1945.  

Because the claimant did not submit evidence of military 
service, and the information he provided was insufficient to 
verify service, VA requested the verification information 
from the service department.  The United States Army 
certified in September 2001 that the appellant had no service 
as a member of the Philippine Commonwealth Army, including as 
a recognized guerrilla, in the service of the United States 
Armed Forces.  

The appellant argues, however, that the search for service 
verification was inadequate because the alternate spelling of 
his name was not considered.  The appellant asserts that re-
verification of his service under the alternate spelling of 
his name is required in order to satisfy VA's duty to assist 
the claimant by making reasonable efforts to obtain evidence 
necessary to substantiate his claim.  



In accordance with the Court's remand, the case is REMANDED 
for the following action:

1.  Provide the appellant with a duty-to-
assist letter notifying him of the 
information and evidence not of record 
that is necessary to substantiate his 
claim, which information and evidence VA 
will obtain, and which information and 
evidence the claimant is expected to 
provide pursuant to 38 U.S.C.A. § 5103(a).  

2.  Verify the appellant's active service, 
including under the last name of Rinon and 
the alternate name of Rinion, by 
contacting the appropriate federal 
entities, including the National Personnel 
Records Center, and any other authority 
deemed appropriate.  

3.  Following completion of the 
development requested, and any additional 
development deemed appropriate, 
readjudicate the appellant's claim.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




